                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CIVIL ACTION NO. 3:20-CV-147

 MAACO FRANCHISOR SPV, LLC,                   )
                                              )
               Plaintiff,                     )
 v.                                           )
                                              )
 GREGG A. SADWICK and GREBA                   )
                                                                     ORDER
 CORPORATION,                                 )
                                              )
               Defendants.                    )
                                              )
                                              )
                                              )

        THIS MATTER is before the Court on its own motion. The Court believes that a judicial
settlement conference may be beneficial in this case. Therefore, the Court directs the parties to
participate in a judicial settlement conference with Magistrate Judge David C. Keesler and
directs the parties to contact Judge Keelser’s chambers at (704) 350-7430 within 10 (ten) days of
the date of this Order regarding scheduling.
        SO ORDERED.



                                         Signed: February 26, 2021




         Case 3:20-cv-00147-GCM Document 49 Filed 03/01/21 Page 1 of 1
